Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 are pending.
	Claims 1-14 are under examination on the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a pharmaceutical formulation comprising:
1)	an anti-PD-1 antibody at a concentration of about 5 mg/ml to about 15 mg/ml, wherein said anti-PD-1 antibody comprises two light chains and two heavy chains, wherein the amino acid sequence of both light chains is SEQ ID NO: 2, and wherein the amino acid sequence of both heavy chains is either SEQ ID NO: 3 or SEQ ID NO: 4;
2)	citrate at a concentration of about of about 15 mM to about 25 mM; 
3)	histidine at a concentration of about 20 mM to about 30 mM; 
4)	mannitol at a concentration of about 130 mM to about 165 mM; 
5)	sodium chloride at a concentration of about 45 mM to about 55 mM; 
6)	edetate at a concentration of about 0.01 mM to about 0.03 mM; 
7)	polysorbate 20 or polysorbate 80 at a concentration of about 0.01% to about 0.03%; wherein said pharmaceutical formulation has a pH between about 5.5 to about 6.5. At p. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NELSON B MOSELEY II/Examiner, Art Unit 1642